Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 22-23 directed to a non-elected invention without traverse.  Accordingly, claims 22-23 have been cancelled.


Reasons for allowance

3.	Claims 12 and 14-21 are allowed and renumbered as claims 1-9.  Claims 1-11 and 13 have been cancelled by Applicant.  Claims 22-23 have been cancelled by Examiner’s Amendment.

4.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer of prior Patent Application No. 16/642945. The terminal disclaimer filed on December 21, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent Application No. 16/642945 has been reviewed and is accepted.  The prior art of record does not teach or suggest the recited light permeable multilayer composite film further including where discontinuities/irregularities are introduced into the optical layer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781